DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 16-35 are pending.
	Claims 1-15 was canceled by Appellant.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/17/21 was filed after the mailing date of the Claims on 6/21/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li [US 2018/0285869] in view of Inoue [US 20190289454].
As per claim 16:	Li teach a computer-implemented method for generating digital marks, comprising: 
obtaining, by one or more computer devices from a user device, entity information of an entity; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting, by one or more computer devices, the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining, by the one or more computer devices from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc.], and the transaction identification is queryable to retrieve the entity information from the blockchain; [Li: 0062-0063, 0065; allow all the transaction nodes to query (or data requests), at any time, transaction data of the target transaction that they participate in, and each transaction node can save transaction data to ensure that the transaction node is not lost]
generating, by the one or more computer devices for the entity, a digital mark that is uniquely identifiable based on the transaction identification; [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
transmitting, by the one or more computer devices, an association relationship between the generated digital mark and the entity to one or more nodes of the blockchain for storage in the blockchain; and [Li: 0010; a transaction abstract after a plurality of transaction nodes each sign a data abstract of the transaction data wherein the transaction nodes comprise first transaction node and one or more second transaction nodes. As such the signed data abstract of the transaction data refers to the generated digital mark as an association to the entity to one of the node(s) of the blockchain. The “for storage in the blockchain” is discussed where the consensus nodes each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification, the consensus nodes being blockchain nodes. <More examples on 0043, 0053, 0056, 0063-0065]
**based on successful storage of the association relationship in the blockchain, returning, by the one or more computer devices, a success message of the registration to the user device. [**as rejected upon a secondary prior art, discussion below]
	Li discloses association relationship between the signature (digital mark) and the entity to one or more nodes of the blockchain for storage in the blockchain [Li: 0010, 0063-0065]. Thus, Li suggests (based on) successful storage of the association relationship in the blockchain. However, Li did not clearly include “based on successful storage of the association relationship in the blockchain, returning, by the one or more computer devices, a success message of the registration to the user device”.
	Inoue discloses an embedded SIM management system includes a peer-to-peer network configured by a plurality of node devices capable of peer-to-peer communication with each other, and an information registrant device. The information registration request transaction generating part is configured to generate the information registration request transaction based on embedded SIM information including SIM identification information and a profile, an electronic signature put on the embedded SIM information by using a private key of the information registrant, and a public key paired with the private key[Inoue: 0015]. Similarly to Li, Inoue includes a blockchain management part configured to accumulate the information registration request 

Claim 17:  Li: 0014, 0027; discussing the method of claim 16, wherein: the entity information comprises an identification number, an address, and contact information of the entity.
Claim 18:  Li: 0045; discussing the method of claim 16, wherein transmitting the entity information to the one or more nodes of the blockchain for storage in the blockchain comprises: writing at least the entity information into a blockchain contract; and causing the one or more nodes to initiate the blockchain transaction to deploy the blockchain contact and store the blockchain transaction to the blockchain. [Li: 0063-0065]
Claim 19:  Li: 0035; discussing the method of claim 16, wherein: the transaction identification is a hash value of the blockchain transaction.
Claim 20:  Li: 0035; discussing the method of claim 16, wherein: the digital mark is a hash value of the blockchain transaction.
Claim 21:  Li: 0068; discussing the method of claim 16, wherein: the entity is a corporation; and the entity information comprises corporation registration information certified by an official agency.
Claim 22:  Li: 0036-0039; discussing the method of claim 16, further comprising: generating, by the one or more computer devices, a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract of the digital certificate to represent the entity’s endorsement of the digital certificate.
Claim 23:  Li: 0035-0039; discussing the method of claim 16, further comprising: transmitting, by the one or more computer devices, the digital abstract of the digital certificate to the one or more nodes of the blockchain for storage in the blockchain; obtaining, by the one or more computer devices, a different transaction identification of a different blockchain transaction stored in the blockchain, the different blockchain transaction comprising the digital abstract of the digital certificate in the blockchain; and associating, by the one or more computer devices, the digital mark with the different transaction identification to show endorsement by the entity. [Li: 0041, 0045]
Claim 24:  Li: 0035-0039; discussing the method of claim 16, further comprising: through a different association relationship, associating, by the one or more computer devices, the digital mark, the digital abstract of the digital certificate, and the different transaction identification of the different blockchain transaction stored in the blockchain.
Claim 25:  Li: 0036-0039; discussing the method of claim 16, further comprising: transmitting, by the one or more computer devices, the different association relationship to one or more nodes of the blockchain for storage in the blockchain.
As per claim 26:	Li teach a digital mark generation system, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: 
obtaining, from a user device, entity information of an entity for registration; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining, from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc.], and the transaction identification is queryable to retrieve the entity information from the blockchain; [Li: 0062-0063, 0065; allow all the transaction nodes to query (or data requests), at any time, transaction data of the target transaction that they participate in, and each transaction node can save transaction data to ensure that the transaction node is not lost]
generating, for the entity, a digital mark that is uniquely identifiable based on the transaction identification; [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
transmitting an association relationship between the generated digital mark and the entity to one or more nodes of the blockchain for storage in the blockchain; and [Li: 0010; a transaction abstract after a plurality of transaction nodes each sign a data abstract of the transaction data wherein the transaction nodes comprise first transaction node and one or more second transaction nodes. As such the signed data abstract of the transaction data refers to the generated digital mark as an association to the entity to one of the node(s) of the blockchain. The “for storage in the blockchain” is discussed where the consensus nodes each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification, the consensus nodes being blockchain nodes. <More examples on 0043, 0053, 0056, 0063-0065] 
**based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device. [**as rejected upon a secondary prior art, discussion below]
Li discloses association relationship between the signature (digital mark) and the entity to one or more nodes of suggest teaches (based on) successful storage of the association relationship in the blockchain. However, Li did not clearly include “based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device”.
	Inoue discloses an embedded SIM management system includes a peer-to-peer network configured by a plurality of node devices capable of peer-to-peer communication with each other, and an information registrant device. The information registration request transaction generating part is configured to generate the information registration request transaction based on embedded SIM information including SIM identification information and a profile, an electronic signature put on the embedded SIM information by using a private key of the information registrant, and a public key paired with the private key[Inoue: 0015]. Similarly to Li, Inoue includes a blockchain management part configured to accumulate the information registration request transactions received via network interface into a blockchain based on a consensus 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Art2 with Ref1 to teach “based on successful storage of the association relationship in the blockchain, returning a 
Claim 27:  Li: 0036-0039; discussing the system of claim 26, wherein the operations further comprise generating a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract of the digital certificate to represent the entity’s endorsement of the digital certificate.
Claim 28:  Li: 0035-0039; discussing the system of claim 26, wherein the operations further comprise: transmitting the digital abstract of the digital certificate to the one or more nodes of the blockchain for storage in the blockchain; obtaining a different transaction identification of a different blockchain transaction stored in the blockchain, the different blockchain transaction comprising the digital abstract of the digital certificate; and associating the digital mark with the different transaction identification. [Li: 0041, 0045]
Claim 29:  Li: 0035-0039; discussing the system of claim 26, wherein the operations further comprise: through a different association relationship, associating the digital mark, the digital abstract of the digital certificate, and the different transaction identification of the different blockchain transaction stored in the blockchain.
Claim 30:  Li: 0036-0039; discussing the system of claim 26, wherein the operations further comprise: transmitting the different association relationship to one or more nodes of the blockchain for storage in the blockchain.
As per claim 31:	Li teach a non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
obtaining, from a user device, entity information of an entity; [Li: 0027; Transaction data of the target transaction may comprise a subject matter of a transaction associated with the target transaction] 
transmitting the entity information to one or more nodes of a blockchain for storage in the blockchain; [Li: 0031]
obtaining, from the blockchain, a transaction identification of a blockchain transaction stored in the blockchain, wherein the blockchain transaction comprises the entity information, the transaction identification of the blockchain transaction indicates that the entity exists in the blockchain [Li: 0027; Transaction data of the target transaction may comprise detailed information of the subject matter, an account address of a subject that participates in the target transaction, ID information of the subject that participates in the target transaction, etc.], and the transaction identification is queryable to retrieve the entity information from the blockchain; and [Li: 0062-0063, 0065; allow all the transaction nodes to query (or data requests), at any time, transaction data of the target transaction that they participate in, and each transaction node can save transaction data to ensure that the transaction node is not lost]
generating, for the entity, a digital mark that is uniquely identifiable based at least on the transaction identification. [Li: 0035, 0038; digital mark can be given the broadest reasonable interpretation (BRI) as signed data or signature, which is based or associated to the transaction identification information]
transmitting an association relationship between the generated digital mark and the entity to one or more nodes of the blockchain for storage in the blockchain; and [Li: 0010; a transaction abstract after a plurality of transaction nodes each sign a data abstract of the transaction data wherein the transaction nodes comprise first transaction node and one or more second transaction nodes. As such the signed data abstract of the transaction data refers to the generated digital mark as an association to the entity to one of the node(s) of the blockchain. The “for storage in the blockchain” is discussed where the consensus nodes each save the transaction abstract in the transaction request into a blockchain after the transaction abstract passes consensus verification, the consensus nodes being blockchain nodes. <More examples on 0043, 0053, 0056, 0063-0065] 
**based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device. [**as rejected upon a secondary prior art, discussion below]
Li discloses association relationship between the signature (digital mark) and the entity to one or more nodes of the blockchain for storage in the blockchain [Li: 0010, 0063-0065]. Thus, Li suggest (based on) successful storage of the association relationship in the blockchain. However, Li did not clearly include “based on successful storage of the association relationship in the blockchain, returning a success message of the registration to the user device”.
	Inoue discloses an embedded SIM management system includes a peer-to-peer network configured by a plurality of node devices capable of peer-to-peer communication with each other, and an information registrant device. The information registration request transaction generating part is configured to generate the information registration request transaction based on embedded SIM information including SIM identification information and a profile, an electronic signature put on the embedded SIM information by using a private key of the information registrant, and a public key paired with the private key[Inoue: 0015]. Similarly to Li, Inoue includes a blockchain management part configured to accumulate the information registration request 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Art2 with Ref1 to teach “based 
Claim 32:  Li: 0036-0038; discussing the storage medium of claim 31, wherein: generating a digital abstract of a digital certificate associated with the entity; and associating the digital mark with the digital abstract of the digital certificate to represent the entity’s endorsement of the digital certificate.
Claim 33:  Li: 0035-0039; discussing the storage medium of claim 31, wherein the operations further comprise: transmitting the digital abstract of the digital certificate to the one or more nodes of the blockchain for storage in the blockchain; obtaining a different transaction identification of a different blockchain transaction stored in the blockchain, the different blockchain transaction comprising the digital abstract of the digital certificate; and associating the digital mark with the different transaction identification. [Li: 0041, 0045]
Claim 34:  Li: 0036-0039; discussing the storage medium of claim 31, wherein the operations further comprise: through a different association relationship, associating the digital mark, the digital abstract of the digital certificate, and the different transaction identification of the different blockchain transaction stored in the blockchain.
Claim 35:  Li: 0036-0039; discussing the storage medium of claim 31, wherein the operations further comprise: transmitting the different association relationship to one or more nodes of the blockchain for storage in the blockchain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435      

/BAOTRAN N TO/Primary Examiner, Art Unit 2435